FILED
                                                                             September 27, 2021
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK

                           SUPREME COURT OF APPEALS                             SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA




State of West Virginia,
Plaintiff Below, Respondent

vs.) No. 20-0329 (Berkeley County CC-02-2018-F-39)

Lateef McGann,
Defendant Below, Petitioner



                               MEMORANDUM DECISION


       Petitioner Lateef McGann, by counsel Robert C. Stone Jr., appeals the order of the Circuit
Court of Berkeley County, entered on April 2, 2020, sentencing him to penitentiary confinement
for two years upon his felony conviction of escape, and confinement in a regional jail for one year
upon his misdemeanor conviction of destruction of property. Respondent State of West Virginia
appears by counsel Patrick Morrisey and Elizabeth Grant.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the order of the circuit court is appropriate under Rule 21 of
the Rules of Appellate Procedure.

        On September 1, 2017, a supervising home incarceration officer for Lateef McGann, who
was awaiting trial on charges of malicious wounding and conspiracy to deliver crack cocaine,
received notice that Mr. McGann’s monitoring device had been compromised. The officer
investigated and found the device in pieces, with the ankle strap cut, and discarded roadside. The
circuit court issued a capias warrant, and police arrested Mr. McGann shortly thereafter. Mr.
McGann was indicted on charges of felony escape, petit larceny (because the charging cord for
Mr. McGann’s monitoring device was not recovered), and destruction of property.

        Prior to Mr. McGann’s trial on these charges, the State advised the circuit court that a
conviction under West Virginia Code § 61-5-10 (“the escape statute”) required the State to prove
that Mr. McGann’s home incarceration was related to a felony. Mr. McGann argued that the
distinction between misdemeanor and felony yielded a sentencing enhancement only, and that the
jury should not be informed that Mr. McGann was charged with a felony offense. The circuit court
agreed with the State’s position and, in response to the court’s ruling, Mr. McGann agreed to

                                                  1
stipulate that at the time he discarded his monitoring device he “was on bail for a felony charge.”

        At trial, Mr. McGann stipulated as agreed, and he testified in his defense. He acknowledged
the facts set forth above, but testified that he panicked when he, his girlfriend, and their children
were evicted from the girlfriend’s home (the official location for purposes of Mr. McGann’s home
incarceration) and he failed to notify his supervising officer of the eviction. Mr. McGann testified
that he did not attempt to escape but removed his monitoring device in his hotel room. The jury
found Mr. McGann guilty of escape and destruction of property, and he was sentenced as described
above. Mr. McGann filed a motion for a new trial, and the circuit court denied his motion.

        On appeal, Mr. McGann presents two assignments of error. He argues, first, that because
he was serving home incarceration as a condition of pretrial bail, he was not in custody for purposes
of the escape statute. He argues, second, that he was forced to stipulate that his home incarceration
was related to a felony, prejudicially coloring his character before the jury, though the jury was
not required to make a finding concerning the status—either misdemeanor or felony—of the crime
for which he was incarcerated. Both questions require our interpretation of the respective
controlling statutes. “‘Where the issue on an appeal from the circuit court is clearly a question of
law or involving an interpretation of a statute, we apply a de novo standard of review.’ Syl. pt. 1,
Chrystal R.M. v. Charlie A. L., 194 W.Va. 138, 459 S.E.2d 415 (1995).” Syl. Pt. 1, State v. Gamble,
211 W. Va. 125, 563 S.E.2d 790 (2001).

       The escape statute, central to Mr. McGann’s assignments of error, provides:

                Whoever escapes or attempts to escape by any means from the custody of a
       county sheriff, the director of the regional jail authority, an authorized
       representative of said persons, a law-enforcement officer, probation officer,
       employee of the division of corrections, court bailiff, or from any institution,
       facility, or any alternative sentence confinement, by which he or she is lawfully
       confined, if the custody or confinement is by virtue of a charge or conviction for a
       felony, is guilty of a felony and, upon conviction thereof, shall be confined in a
       correctional facility for not more than five years; and if the custody or confinement
       is by virtue of a charge or conviction for a misdemeanor, is guilty of a misdemeanor
       and, upon conviction thereof, he or she shall be confined in a county or regional jail
       for not more than one year.

W. Va. Code § 61-5-10.

        We begin with Mr. McGann’s argument that he was not in—and therefore could not have
escaped from—the State’s custody when he removed his monitoring device. We analyzed the
escape statute in State v. Allman, 240 W. Va. 383, 813 S.E.2d 36 (2018), and upheld the conviction
of a defendant who cut and detached his monitoring strap devices while serving home incarceration
in anticipation of his trial on a felony charge. Mr. McGann’s situation is without distinction. We
explained that the “purpose [of the escape statute as a deterrent to escape from lawful custody] is
not lessened by virtue of the nature or timing of the custody, whether it be pre-conviction or post-
conviction.” Id. at 389, 813 S.E.2d at 42. Mr. McGann was in the custody of the State for purposes
of the escape statute when he removed his monitoring device.

                                                 2
        Turning to Mr. McGann’s second assignment of error, wherein he argues that the status of
the offense is relevant only in determining the defendant’s potential sentence, we again take
guidance from Allman. Therein, we clarified that in a prosecution for felonious escape, “the focus
is on the nature of the charges from which the individual escaped lawful custody.” Id. at 389, 813
S.E.2d at 42. It is apparent, then, that the nature of the charges is not merely an incidental
afterthought, but instead is a material element of the crime charged. Mr. McGann’s indictment
specifically charged that he “feloniously” escaped. Because “[i]n a criminal prosecution, the State
is required to prove beyond a reasonable doubt every material element of the crime with which the
defendant is charged[,]” Syl. Pt. 7, in part, State v. Jenkins, 191 W. Va. 87, 443 S.E.2d 244 (1994),
the State was required to prove the essential element of felonious escape that is at issue here: that
Mr. McGann’s “custody or confinement [was] by virtue of a charge or conviction for a felony.”
See W. Va. Code § 61-5-10. Accordingly, we find no error.

       For the foregoing reasons, we affirm.

                                                                                          Affirmed.


ISSUED: September 27, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 3